 

Exhibit 10.1

 

AMENDMENT N. 1 TO

LICENSE AGREEMENT

 

This amendment agreement (hereinafter “Amendment n. 1”), dated February 25, 2019
(hereinafter the “Amendment Date”), is entered into by and between RegeneRx
Biopharmaceuticals, Inc., a company organized and existing under the laws of the
state of Delaware, wit h offices at 15245 Shady Grove Road, Suite 470,
Rockville, MD 20850, U.S.A. (hereinafter “Licensor”), and Lee’s Pharmaceutical
(HK) Limited, a Hong Kong registered company with its principal place of
business at 1/F, Building 20E, Phase 3, Hong Kong Science Park, Shatin, New
Territories, Hong Kong (hereinafter “Licensee”). Licensor and Licensee are
individually referred to as a “Party” and collectively as the “Parties.”

 

WITNESSETH

 

WHEREAS, Licensor and Licensee entered into a License Agreement dated July 12,
2012 (the “Agreement”); and

 

WHEREAS, the Parties are now willing to amend the Agreement at the terms and
conditions set forth herein.

 

All capitalized terms and expressions not otherwise defined herein shall have
the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Licensor and Licensee hereby agree
as follows:

 

1.The following definitions set forth in Section 1 of the Agreement are hereby
deleted: “Expiry Date,” “Extended Term,” “Initial Term” and “Renewal Options.”

 

2.Section 12.1 “Term and Rules Post Expiration” of the Agreement is hereby
deleted in its entirety and replaced by the following new Section 12.1:

 

“12.1 Term and Rules Post Expiration:

 

(a)This Agreement shall enter into full force and effect on the Effective Date
and shall last, on a Licensed Product by Licensed Product basis, until the end
of the Relevant Period.

 

(b)The Licensee shall have, with respect to any given Licensed Pro duct, upon
the expiration of the Relevant Period, a royalty-free, fully paid up, perpetual
and irrevocable license, with the right to sublicense and/ or assign, for the
use of the Licensed Patents and the Li censed Know-How. For the avoidance of
doubt, on a Licensed Product-by-Licensed Product basis, the Licensee shall be
entitled to retain in full all profits generated from the Licensed Patents and
the licensed Know-How after expiration of the Relevant Period.”

 

 

 

 

3.Except as expressly provided otherwise in this Amendment n. 1, all provisions
of the Agreement remain in full force and effect without modification and all
such term s are hereby ratified and confirmed.

 

4.From and after the Amendment Date, the term “Agreement" as used in the
Agreement shall mean the Agreement, as amended by this Amendment n. 1.

 

5.This Amendment n. 1 may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

 

6.This Amendment n. 1 shall be governed by the laws of New York, USA without
regard to its principles of conflict of laws.

 

 

IN WITNESS WHEREOF, this Amendment n. 1 has been executed by a duly authorized
officer of each Party as of the Amendment Date.

 

 



RegeneRx Biopharmaceuticals, Inc.   Lee’s Pharmaceutical (HK) Limited          
                    /s/ J.J. Finkelstein       /s/ Benjamin Li               By:
  By:     Name: J.J. Finkelstein   Name: Benjamin Li   Title: President & CEO  
Title: Chief Executive Officer  



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 